— Appeals by defendant from two amended judgments of the County Court, Suffolk County (Tanenbaum, J.), both rendered April 29, 1982, each convicting him of violation of probation, upon a plea of guilty, and imposing sentence. Amended judgments affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on these appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Damiani, Lazer and Gulotta, JJ., concur.